DARGAN, J.
I dissent from the conclusion attained by the court. The charge given by the Circuit Court, I think, is erroneous. It reduced the inquiry of the jury to the simple question whether the boy Captain was the same that had been attached and condemned in the trial of the claim of Thomas Batte, jr. Thus a conclusive effect was given to those proceedings against the claimant, although he was not a party to them, nor bound by them in any manner, so far as the record in this cause discloses. Por this error, I think the judgment should be reversed.